Motions Granted; Appeals Reinstated, and Order filed June 5, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00976-CV
                                 NO. 14-11-00980-CV
                                   ____________

       HERITAGE GULF COAST PROPERTIES, INC. and SUMER S. PINGLIA,
                        Appellants/Cross-Appellees

                                           V.

            SANDALWOOD APARTMENTS, INC., JAIKISHIN S. BHAGIA,
                and NANIK S. BHAGIA, Appellees/Cross-Appellants


                       On Appeal from the 11th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-64342


                                         ORDER

      Appellants/cross-appellees. Heritage Gulf Coast Properties, Inc. and Sumer S.
Pinglia, filed motions to disqualify Kevin D. Jewell, Allison C. Williams, and the firm of
Chamberlain, Hrdlicka, White, Williams & Aughtry, counsel for Sandalwood Apartments,
Inc., Jaikishin S. Bhagia, and Nanik S. Bhagia.       Appellees/cross-appellants filed a
response in opposition to the motions.

                                            1
       Because it appeared to this court that there were disputed issues of fact that required
an evidentiary hearing, we abated the appeals and remanded the cause to the trial court for
a hearing and ruling on the motions. The trial court conducted the hearing on April 9,
2012. On April 13, 2012, the trial court signed an order granting the motions to disqualify
counsel for Sandalwood Apartments, Inc., Jaikishin S. Bhagia, and Nanik S. Bhagia. The
trial court also made findings of fact and conclusions of law. A record from the hearing
was filed on May 8, 2012. On May 30, 2012, a supplemental clerk’s record containing the
trial court’s findings, the order granting the motion, and other documents related to the
disqualification motion was filed.

       Accordingly, we order the appeals REINSTATED. The motions to disqualify
counsel for Sandalwood Apartments, Inc., Jaikishin S. Bhagia, and Nanik S. Bhagia filed
in this court are GRANTED pursuant to the trial court’s ruling.

       Appellants’ briefs on behalf of the Heritage appellants and the Sandalwood
appellants shall be due on or before July 6, 2012.



                                           PER CURIAM




                                              2